J-S06007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JOANILEE MONTANEZ,

                            Appellant                 No. 2454 EDA 2013


             Appeal from the Judgment of Sentence June 20, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009567-2010


BEFORE: BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED FEBRUARY 09, 2015

        Joanilee Montanez (Appellant) appeals from the judgment of sentence

of life imprisonment without the possibility of parole, imposed June 20,

2013, following a jury trial resulting in his conviction for first-degree murder

and related offenses. We affirm.

        On October 31, 2009, following a verbal and physical altercation with

several individuals, Brian Jubilee was shot in the chest and killed while

outside a bar located at the corner of Rorer and Westmoreland Streets in

Philadelphia, PA. Eyewitness testimony established that Appellant shot the

decedent with a silver, “cowboy-style” gun. See, e.g., Notes of Testimony

(N.T.), 6/18/2013, at 180-91.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S06007-15


        A jury trial commenced in June 2013.          Following trial, the jury

convicted Appellant of first-degree murder, two violations of the Uniform

Firearms Act, and possessing instruments of crime.1              The trial court

sentenced Appellant to life imprisonment without parole for the murder and

three and one-half to seven years’ incarceration for the Uniform Firearms Act

§ 6106(a)(1) violation. No further sentence was imposed for the remaining

crimes. Appellant timely filed post-sentence motions, which the trial court

denied.     Appellant timely appealed and filed a court-ordered Pa.R.A.P.

1925(b) statement. The trial court filed a responsive opinion.

        Appellant raises the following issues:

        [1.] Was the evidence insufficient as a matter of law?

        [2.] Was the verdict of this case against the weight of the
        evidence?

Appellant’s Brief, at 5.

        Appellant purports to challenge the sufficiency of the evidence

presented at trial.     Appellant offers no analysis of any particular elements

that comprise the charges against him.2 Rather, according to Appellant,


____________________________________________


1
    Respectively, 18 Pa.C.S. §§ 2502(a), 6106(a)(1), 6108, and 907(a).
2
  For example, to prove murder of the first degree, the Commonwealth must
establish: (1) that a human being has been unlawfully killed; (2) that the
person accused did the killing; and (3) that the killing was done with malice
aforethought, as well as with premeditation and deliberation.           See
Commonwealth v. Fox, 619 A.2d 327, 335 (Pa. Super. 1993); 18 Pa.C.S.
(Footnote Continued Next Page)


                                           -2-
J-S06007-15


      [d]espite the testimony of several witnesses and despite their
      prior statements to detectives inculpating Appellant, the
      pedigree of the witnesses, the contradictions in their testimony,
      the conflicts between their trial testimony and purported
      statements to detectives leaves one less than convinced that the
      evidence was sufficient as a matter of law.

Appellant’s Brief, at 15-16.

       We review a challenge to the sufficiency of the evidence in the

following manner:

      In determining whether there was sufficient evidentiary support
      for a jury's finding [], the reviewing court inquires whether the
      proofs, considered in the light most favorable to the
      Commonwealth as verdict winner, are sufficient to enable a
      reasonable jury to find every element of the crime beyond a
      reasonable doubt.        The court bears in mind that: the
      Commonwealth may sustain its burden by means of wholly
      circumstantial evidence; the entire trial record should be
      evaluated and all evidence received considered, whether or not
      the trial court's rulings thereon were correct; and the trier of
      fact, while passing upon the credibility of witnesses and the
      weight of the evidence, is free to believe all, part, or none of the
      evidence.

Commonwealth v. Diggs, 949 A.2d 873, 877 (Pa. 2008) (citations

omitted).

      Though labeled a challenge to the sufficiency of the evidence

presented at trial, Appellant merely attacks the credibility of the witnesses

who testified. “[A]n attack on witness credibility … [is] a matter far removed

from the purview of an appellate court given the remote nature of our

                       _______________________
(Footnote Continued)

§ 2502(a). However, Appellant neither identifies these elements nor argues
how the evidence presented by the Commonwealth fails to establish them.



                                            -3-
J-S06007-15


review.” Commonwealth v. Barker, 70 A.3d 849, 855 (Pa. Super. 2013)

(rejecting an attack on witness credibility in the context of a sufficiency

challenge). No relief is due Appellant on this ground.

       Appellant also asserts that the verdict was against the weight of the

evidence. As with his sufficiency challenge, Appellant attacks the credibility

of the witnesses against him.3 According to Appellant,

       [i]t can be well said that the fact witnesses were people who well
       [sic] not well acquainted with the truth. No reliable verdict could
       have been based on their testimony.

Appellant’s Brief, at 17.

       A motion for a new trial based on the weight of the evidence concedes

that   there    is   sufficient    evidence      to   sustain    the   verdict.   See

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).                             It is

“addressed to the discretion of the trial court.”          Id.    We may reverse the

lower court’s verdict only “if it is so contrary to the evidence as to shock

one’s sense of justice.” Commonwealth v. Lewis, 911 A.2d 558, 555 (Pa.

Super. 2006).

       Here, Appellant’s bald contention that Commonwealth witnesses were

not credible, perhaps referencing prior inconsistent statements admitted at

____________________________________________


3
  In support, Appellant cites Commonwealth v. Karkaria, 625 A.2d 1167
(Pa. 1993). However, this case is inapposite. See Karkaria, 625 A.2d at
1172 (Pa. 1993) (reversing judgment of sentence based on insufficiency of
the evidence, not weight of the evidence).




                                           -4-
J-S06007-15


trial for substantive purposes, does not rise to this level. See Lewis, 911
A.2d at 566 (“[Q]uestions concerning inconsistent testimony … go to the

credibility of witnesses. This Court cannot substitute its judgment for that of

the jury on issues of credibility.”) (citations omitted).    No relief is due

Appellant.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2015




                                     -5-